Title: To George Washington from Colonel William Grayson, 8 April 1777
From: Grayson, William
To: Washington, George



Dear Sir.
Dumfries [Va.] Aprill 8th 1777.

I wrote you by the two last posts respectively, and hope that my letters have safely got to Head Quarters.
Since the date of my last, Dr Alexander has applied to me, to know, whether I would purchase his medicines; He has assured me, the principal part of them, have been imported within these two years; the assortment consists in general of useful medicines, & with the assistance of a proper proportion of bark, would answer extremely well for a regiment; I have prevail’d upon him, not to dispose of them, till I hear from you.
With respect to the recruiting service, I wrote you fully in my two last letters, since which there has been no material alteration; the Georgia officers are forbid by Governor Henry’s proclamation, to recruit any more; but I am inform’d there are several South Carolina officers inlisting men on our frontiers without any authority from this Government; I beg leave to inclose you a letter from Capt. Granville Smith, a gentleman of unexceptionable character, & who is very anxious to get into the service, by which you will percieve some of the difficulties we labor under of recruiting men in this State.

A report prevailing here, that General Lee, has been tryed by a Court martial & acquitted, & that he is admitted to his parole in New York, the Hessian Field Officers, have importun’d me to write to you on the subject, & to know your pleasure with respect to their inlargement from close confinement; A line from you on this head would (they say) lay them under the greatest obligations. I am with the greatest regard yr Affect. frd & most Obedt Servt

Willm Grayson

